DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on June 9, 2022. Applicant has amended claims 1 and 139.  Currently, claims 1-2, 4-8, 12-13 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

Response to Amendments

The 101 rejections of claims 1-2, 4-8, 12-13 are maintained in light of applicant’s amendments to claims 1 and 13.
The 103 rejections of claims 1-2, 4-8, 12-13 are withdrawn in light of applicant’s amendments to claims 1 and 13.

Response to Arguments

Applicant’s arguments submitted on 6/9/22 have been considered but are not persuasive in regards to the 101 rejection.  Applicant argues on p. 6 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Executing a task of the work plan by the manufacturing device is considered extra solution activity.  Moreover, there is no explanation of what the tasks are as it is vague and can be considered abstract as well as mentioned in applicant’s own specification in para [0014].  Therefore, the 101 rejection is maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 12-13 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method).  Claims 1-2, 4-8, 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 13 recite the abstract idea of production planning by comparing tasks of a work plan with manufacturing capabilities of the plurality of manufacturing devices and instructing at least one manufacturing device of the plurality of manufacturing devices to match at least one of the manufacturing capabilities with at least one of the tasks based on a result of the comparison and instructing one or more manufacturing devices are instructed to perform matching when no manufacturing devices of the plurality of manufacturing devices have at least one manufacturing capability for at least one of the tasks of the work plan and wherein the matching when no manufacturing devices of the plurality of manufacturing devices have the at least one manufacturing capability for the at least one of the tasks of the work plan comprises matching using at least one internal simulation, at least one movement planning, or the at least one internal simulation and the at least one movement planning such that a missing capability description is addable based on the at least one internal simulation, the at least one movement planning or the at least one internal simulation and the least one movement planning.  The first prong of Step 2A is satisfied because the claims are abstract because the claims can be considered mental processes (including evaluation).  The claims are comparing capabilities and matching based on the results which is a type of evaluation.   The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the judicial exception and the additional elements (a non-transitory computer readable storage medium that stores instructions executable by one or more processor and a processor and transmitting a result of the matching to the production control system and executing at least one task of the work plan) individually or in combination are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations are not practical application because it is merely implementing an abstract idea on a computer (see MPEP 2106.05(f)) or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a non-transitory computer readable storage medium that stores instructions executable by one or more processor and a processor and transmitting a result of the matching to the production control system do not recite anything that is beyond conventional and routine use of computers and executing at least one task of the work plan (as evidenced by applicant’s own specification at para [0012] of the published application). Dependent claims 2, 4-8, 12 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further effecting the comparing and matching and assigning capabilities and refining the work plan and solving a constraint satisfaction problem.  

Allowable Subject Matter

Claims 1-2, 4-8, 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DE 102017120366 A1
US 20110264416 A1
US 20150278734 A1
"Simulation and optimization of production control for lean manufacturing transition" by Gahagan


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624